DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered. Applicant’s submission of a response on 5/13/2022 has been received and considered. In the response, Applicant amended claims 1, 6 and 13 and cancelled claims 21 and 22. Therefore, claims 1 – 20 and 23 are pending. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al. (US Pub. No. 2015/0065219 A1) in view of Perea-OcHoa (US Pub. No. 2018/0204416 A1) and Detlefsen et al. (US Pub. No. 2012/0184352 A1). 
As per claim 1, Kiely et al. discloses an electronic gaming machine (see Fig. 1:102), comprising: a processing circuit (see [0047]); a display screen coupled to the processing circuit (the display screen on the gaming machine is connected to the processing circuit inside the gaming machine, see Fig. 2:201); and a transceiver coupled to the processing circuit and configured to provide wireless communications with an augmented reality (AR) display device that is separate from the electronic gaming machine (a portable electronic device (150) can wirelessly communicate with the gaming machine via a wireless network interface, see Fig. 2 and [0020]); wherein the processing circuit: displays a game element in a first screen area of the display screen (See Fig. 3: 122).
Kiely et al. does not expressly disclose the display of the electronic gaming machine comprises a first screen area and a second screen area and transmits screen location data to the AR display device identifying a second screen area on the display screen, other than the first screen area, that is available for the AR display device to overlay AR graphics in a field of view of a user of the AR display device without overlaying the game element displayed in the first screen area of the display screen. However, it teaches the user can place a portable electronic device to view augmented reality icons on the gaming machine to identify the hidden locations that are displayed on the gaming machine (see Fig. 3 and [0034] and [0040] – [0042]).
Perea-OcHoa teaches operating multi-task interactive electronic devices, wherein the electronic device has a single display screen that can be split into two screen areas to allow the user to multi-task on the electric device. Further, the display can be used to interact with an AR/VR device (see [0177] – [0179]). 
Detlefsen et al. teaches an augmented reality for wagering game activity, wherein the mobile device can receive screen location data from the backend server. The overlay module 236 can transmit its location and direction to a backend server.  The backend server can then return the identification of the viewable objects to the overlay module.  In particular, the backend server stores the location of objects in the area (e.g., wagering game establishment).  For example, the locations of the wagering game machines, structural aspects of the wagering game establishment (e.g., structural posts, walls, etc.), etc. are stored by the backend server.  Accordingly, the backend server can return the identification of the objects in the viewable area (e.g., wagering game machine) (see [0095], [0127]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the display screen of Kiely with a single  display screen that can split into two or more screen areas in view of Perea-OcHoa as it would allow the user to view multiple applications at one time and further modified the communication between the portable electronic device and the gaming machine of Kiely in view of Perea-OcHoa with a backend server that transmitted screen location data to the portable electronic device in view of Detlefsen et al. as it would allow the player to accurately view the AR graphics in a field of view of the user during game play. 
As per claim 2, Kiely et al. discloses the game element comprises a first game element ( gems and question marks as shown in Fig. 3:201), and wherein the processing circuit transmits a second game element to the AR device for display by the AR device in the second screen area of the display screen (see Fig. 3:151). 
As per claim 3, Kiely et al. discloses the processing circuit transmits a second game element to the AR device for display by the AR device outside of the display screen (see Fig. 3: 150). 
As per claim 4, Kiely et al. discloses the processing circuit transmits a state of the game element to the AR device, wherein the state of the game element determines whether the AR device is permitted to overlay AR graphics in the field of view of the user of the AR device over the game element (Fig. 6 and [0032] – [0035]). 
As per claim 5, Kiely et al. discloses the processing circuit further transmits a code to the AR device that indicates when the AR device can use the second screen area to display AR graphics [0035] – [0036]). 
As per claim 7, Kiely et al. in view of Perea-OcHoa does not expressly disclose the screen location data comprises a reel position of a virtual reel displayed on the display screen, a payline location, a service window location and/or a credit meter location. 
Detlefsen et al. teaches an augmented reality for wagering game activity, wherein the screen location data can be a reel position of a virtual reel displayed on the display screen (see Fig. 7 and [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the communication between the portable electronic device and the gaming machine of Kiely in view of Perea-OcHoa with a backend server that transmitted screen location data to the portable electronic device in view of Detlefsen et al. as it would allow the player to accurately view the AR graphics in a field of view of the user during game play. 
As per claim 8, Kiely et al. discloses the processing circuit transmits to the AR device a reel state of a virtual reel displayed on the display screen, payline state, service window state, payline wins, credit meter changes, win animations, and/or system events (see Fig. 3:151 and Fig. 5:151).
As per claim 9, Kiely et al. discloses the processing circuit transmits information to the AR device about location of a peripheral device on a cabinet of the electronic gaming machine outside the display screen (see [0034]). 
As per claim 10, Kiely et al. discloses the processing circuit transmits a second game element to the AR device and to transmit a command to the AR device to display the second game element within the field of view of the user (see [0025]). 
As per claim 11, Kiely et al. discloses the processing circuit transmits screen location data identifying a third screen location, and wherein the command instructs the AR device to display the second game element to overlay the third screen location in the field of view of the user (the gaming machine has two display screens that the user can use their portable electronic device to view augmented reality objects on the screens of the gaming machine, see Fig. 1:110 and 122 and [0016]). 
As per claim 12, Kiely et al. discloses the screen location data identifies a plurality of screen areas in which game elements are displayed that are not to be obscured by images displayed by the AR device (AR game elements can be displayed in a plurality of screen areas on the gaming screen as seen in Fig. 3 – 5).  
As per claim 23, Kiely et al. discloses the screen location data comprises a reel position of a virtual reel displayed on the display screen (See Fig. 3).
As per claim 6, the instant claim is an electronic gaming machine in which corresponds to the electronic gaming machine of claim 1. Therefore, it is rejected for the reasons set forth above.  Further, Kiely et al. discloses locations of game elements that are legally or contractually required to be displayed by the electronic gaming machine (see [0035]).
As per claims 13 – 20, the instant claims are an augmented reality device in which corresponds to the electronic gaming machine of claims 1 – 5 and 7 - 12. Therefore, it is rejected for the reasons set forth above. 

Response to Arguments
Applicant’s arguments with respect to claims1 and 6 and 13 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection. Applicant's arguments directed to Kiley in view of Detlefsen have been addressed as part of the rejection of the claims. Examiner directs Applicant to the teachings of Perea-OcHoa. 
Perea-OcHoa teaches operating multi-task interactive electronic devices, wherein the electronic device has a single display screen that can be split into two screen areas to allow the user to multi-task on the electric device. Further, the display can be used to interact with an AR/VR device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715